Citation Nr: 1817060	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-36 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Jason E. Johns


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel




INTRODUCTION

The Veteran had active duty service in the United States Army from January 1952 to October 1953.  The Veteran died on November [REDACTED], 2010, and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The jurisdiction of this case subsequently transferred to the RO in St. Petersburg, Florida.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

In February 2016, the Board denied the appeal, and the Appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2017 Joint Motion for Remand (JMR), the case was remanded to the Board for an addendum opinion to clarify the differing VA and private medical opinions of record. 


FINDINGS OF FACT

1.  The Veteran died in November 2012 and his death certificate listed the cause of death as cardiopulmonary arrest, due to severe myocardial infraction, due to coronary artery disease, with contributory conditions of hypertension and diabetes mellitus.  

2.  At the time of the Veteran's death, service connection was in effect for post-traumatic stress disorder (PTSD), residual shell fragment wound left lower extremity with impairment of cutaneous and sciatic nerve, left pubic area tender
scar, left hand arthritis, left hip arthritis, base of left thumb tender scar, mid-portion left foot tender scar, chin and posterior aspect of neck scars, right thigh scars, bilateral hand scars, residual shell fragment wound left lower extremity scars, base of right thumb scars, and a total disability due to individual unemployability (TDIU).

3.  The evidence is at least evenly balanced as to whether the Veteran's service-connected PTSD was a contributory cause of his death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C. §§ 1310 (2012); 38 C.F.R. §§ 3.5, 3.102, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C. § 1310 (2012); 38 C.F.R. § 3.5 (2017).

A veteran's death will be considered as being due to a service-connected disability when the evidence establishes that the service-connected disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312 (a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312 (b).

A contributory cause of death is inherently one that is not related to the principal cause. In order for a service-connected disability to be determined as a contributory cause of a veteran's death for compensation purposes, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record. 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2017).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 4 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran's death certificate shows that the immediate cause of death was cardiopulmonary arrest, due to severe myocardial infraction, due to coronary artery disease, with contributory conditions of hypertension and diabetes mellitus.  When the Veteran died, service connection was in effect for PTSD, residual shell fragment wound left lower extremity with impairment of cutaneous and sciatic nerve, left pubic area tender scar, left hand arthritis, left hip arthritis, base of left thumb tender scar, mid-portion left foot tender scar, chin and posterior aspect of neck scars, right thigh scars, bilateral hand scars, residual shell fragment wound left lower extremity scars, base of right thumb scars.  He had also been awarded a TDIU.

The appellant submitted an opinion from the Veteran's doctor in December 2010.  His doctor noted he had seen the Veteran for the past several years.  The doctor opined that the Veteran's PTSD was linked to his hypertension.  

In September 2011, a VA examiner stated that it was less likely as not that the Veteran's PTSD was related to hypertension or cardiac disease because there was no medical or scientific evidence to support the claim that PTSD is caused by, due to, or related to coronary artery disease, hypertension, or diabetes mellitus.  

A December 2011 VA examiner concluded the Veteran's PTSD did not materially contribute to the Veteran's death.  The VA examiner similarly stated there was no current medical evidence to support a claim of PTSD causing hypertension or heart disease.  The VA examiner noted there were multiple cases suggesting mental health conditions may cause an acute and transient elevation in blood pressure readings.  Nevertheless, he concluded those transient elevated readings could not be considered a direct cause or connection between mental health conditions and a diagnosis of hypertension or heart disease.

Another private opinion was submitted in February 2011.  The doctor had also treated the Veteran for many years, since mid-1980s.  The doctor concluded the Veteran's PTSD was directly related to his hypertension and multiple health problems.  Furthermore, the doctor concluded the Veteran's PTSD had a negative effect on the Veteran's diabetes mellitus and lipid problems.  Ultimately, the doctor concluded the Veteran's PTSD directly contributed to the Veteran's demise.

In addition to the medical evidence, the record contains multiple scientific articles submitted by the Appellant discussing the link between PTSD and heart conditions.  In a February 2015 statement, the Appellant stated that the Veteran's primary care doctor and his cardiologist confirmed that the Veteran's hypertension was caused by his PTSD.  The Appellant noted that the Veteran's hypertension, coronary artery disease, and acute myocardial infraction were caused by the Veteran's PTSD and were the leading factors in the Veteran's death. 

In November 2017, a VHA opinion considering the conflicting medical evidence was added to the record.  The doctor concluded that it was not at least as likely as not that the Veteran's PTSD led to his death.  The doctor noted the studies linking PTSD to cardiovascular disease; however, the doctor noted that no conclusive link had been made.  He noted that PTSD treatment had clear implications for psychological well-being, but the implications for cardiovascular health had not yet been established.  Thus, more studies were needed to establish "whether therapies attempting to ameliorate PTSD symptoms and whether early detection and management of atherosclerosis can decrease the burden of atherosclerosis and improve quality of life and outcomes in patients with PTSD."

The Appellant responded to the November 2017 VHA opinion by submitting medical articles discussing the link between PTSD and heart conditions.  Additionally, the Appellant noted the VHA examiner did not specifically cite to any medical literature in providing an opinion.  

In considering the evidence under the laws and regulations as set forth above, and resolving all reasonable doubt in his favor, the Board concludes that service connection for the cause of the Veteran's death is warranted.

The negative September 2011 and December 2011 VA opinions are assigned high probative weight.  However, the Board finds the positive December 2010 and February 2011 private opinions must also be afforded high probative value.  The Board notes the private examiners treated the Veteran for multiple years and based their opinions on that history and medical evidence.  Both private examiners also noted the medical studies linking PTSD and cardiovascular issues in coming to their opinions.

The Board also considers the November 2017 VHA opinion finding there a lack of evidence proving a causal link.  Likewise, the Board assigns this opinion high probative value.  The Board acknowledges the VHA examiner considered the previous medical opinions and the medical articles submitted.  The VHA opinion concedes that studies have shown a link between PTSD and cardiovascular disease. 

Therefore, in considering the entire record, the Board finds the evidence is in relative equipoise and as such, reasonable doubt must be resolved in the appellant's favor.  See 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 4 (1990).  Accordingly, service connection for the Veteran's cause of death is warranted.  


ORDER

Service connection for cause of the Veteran's death is granted.



____________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


